Case 0:20-cv-61617-AHS Document 32 Entered on FLSD Docket 08/23/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

  ALLAN GARFINKEL,

          Plaintiff,
                                                               Case No.: 0:20-cv-61617-AHS
  vs.

  SCOTTSDALE INSURANCE COMPANY,

        Defendant.
  _____________________________________/

  DEFENDANT SCOTTSDALE INSURANCE COMPANY’S MOTION FOR CONTEMPT

          Defendant, Scottsdale Insurance Company (“Scottsdale”), pursuant to Federal Rule of

  Civil Procedure 45(g), moves for entry of an Order: (1) holding non-party Leak Detector, Inc.

  (“Leak Detector”) in contempt for failing to appear for deposition which was scheduled for August

  19, 2021 at 2:00 p.m. In support of this Motion, Scottsdale would state as follows:

          1.      The Corporate Representative of Leak Detector’s deposition was set for August

  19, 2021 at 2:00 p.m.

          2.      On July 27, 2021, the process server for Serve Legal Process, Inc. served Eljlis

  Hernandez as co-resident at 515 W. 45th Place, Hialeah, Florida 33012, which is the address

  for Juan R. Rodriguez who is the Registered Agent, President and Director for Leak Detector,

  Inc. A copy of the Return of Service and a copy of the Division of Corporations’ Detail by

  Entity Name are attached hereto as Composite Exhibit “A.”

          3.      On August 19, 2021 at 2:00 p.m. the Corporate Representative of Leak

  Detectors failed to appear for deposition and produce documents requested in the Subpoena to

  Testify at a Deposition in a Civil Action. A copy of the Certificate of Nonappearance is

  attached hereto as Exhibit “B.”


                                                   1
  PD.35123105.1
Case 0:20-cv-61617-AHS Document 32 Entered on FLSD Docket 08/23/2021 Page 2 of 3




          WHEREFORE, Scottsdale respectfully requests that its Motion for Contempt be

  granted and that the Court enter an Order finding Leak Detector in contempt and compelling

  the Corporate Representative of Leak Detector to comply with the subpoena duces tecum for

  the deposition rescheduled for August 27, 2021 at 2:00 p.m. and produce all responsive

  documents to Scottsdale at said time of the rescheduled deposition.

                            LOCAL RULE 7.01(3) CERTIFICATION

          Defendant hereby certifies that counsel has conferred via zoom conference with Jana Rauf,

  Esq. and has been informed that counsel for Plaintiff does not agree or oppose this Motion.

  Dated: August 23, 2021.

                                               Respectfully submitted,

                                               PHELPS DUNBAR LLP



                                               /s/ Chancey O. Smith
                                               Patricia A. McLean, Esq.
                                               Fla. Bar #129143
                                               Chancey O. Smith, Esq.,
                                               Fla. Bar #122255
                                               100 South Ashley Drive, Suite 2000
                                               Tampa, Florida 33602
                                               Telephone: 813 472 7550
                                               Facsimile: 813 472 7570
                                               Email: mcleanp@phelps.com
                                               Email: chancey.smith@phelps.com


                                               Attorneys For Scottsdale Insurance Company




                                                  2
  PD.35123105.1
Case 0:20-cv-61617-AHS Document 32 Entered on FLSD Docket 08/23/2021 Page 3 of 3




                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on August 23, 2021, I electronically filed the foregoing with

  the Clerk of Court by using the CM/ECF system, which will provide a Notice of Electronic Filing

  to all counsel of record on the service list below.


                                                 /s/ Chancey O. Smith
                                                 Attorney


                                             SERVICE LIST

  Gregorie Dolce, Esq.
  Jana A. Rauf, Esq.
  Yisroel Silverman, Esq.
  Asher Perlin, Esq.
  service@ILGPA.com
  INSURANCE LITIGATION GROUP, P.A.
  1500 N.E. 162nd Street
  Miami, Florida 33162
  (786) 529-0090

  Attorneys for Plaintiff, Allan Garfinkel




                                                    3
  PD.35123105.1
